Name: 98/280/EC: Commission Decision of 8 April 1998 amending the boundaries of the mountain areas in France within the meaning of Council Regulation (EC) No 950/97 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe;  agricultural structures and production;  farming systems;  regions and regional policy
 Date Published: 1998-04-29

 Avis juridique important|31998D028098/280/EC: Commission Decision of 8 April 1998 amending the boundaries of the mountain areas in France within the meaning of Council Regulation (EC) No 950/97 (Only the French text is authentic) Official Journal L 127 , 29/04/1998 P. 0029 - 0030COMMISSION DECISION of 8 April 1998 amending the boundaries of the mountain areas in France within the meaning of Council Regulation (EC) No 950/97 (Only the French text is authentic) (98/280/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 950/97 of 20 May 1997 on improving the efficiency of agricultural structures (1), and in particular Article 21(3) thereof,Whereas Council Directive 75/271/EEC (2), as last amended by Commission Decision 97/158/EC (3), concerning the Community list of less-favoured farming areas within the meaning of Regulation (EC) No 950/97 (France), lists the areas in France defined as mountain areas within the meaning of Article 23 of Regulation (EC) No 950/97 and the specific criteria which resulted in their being so defined;Whereas the French Government notified the Commission, in accordance with Article 21(3) of Regulation (EC) No 950/97, of new areas likely to be included on the Community list of mountain areas and provided information on their characteristics; whereas, furthermore, the special aid scheme existing in the mountain areas will be extended to the new areas;Whereas, as the above notification indicates, some areas meet criteria and indices in Council Directive 76/401/EEC (4) used to identify the areas covered by Article 23 of Regulation (EC) No 950/97; whereas the areas in question must therefore be included in the Community list of mountain areas within the meaning of Article 23 of Regulation (EC) No 950/97;Whereas these amendments do not increase the utilised agricultural area of the less-favoured areas in France by more than 1,5 % because the areas are already classed as less-favoured pursuant to Article 24 of Regulation (EC) No 950/97;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development,HAS ADOPTED THIS DECISION:Article 1 The Community list of mountain areas in France in the Annex to Directive 75/271/EEC is supplemented by the list in the Annex to this Decision.Article 2 This Decision is addressed to the French Republic.Done at Brussels, 8 April 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 142, 2. 6. 1997, p. 1.(2) OJ L 128, 19. 5. 1975, p. 33.(3) OJ L 60, 1. 3. 1997, p. 64.(4) OJ L 108, 26. 4. 1976, p. 22.ANNEX >TABLE>